REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/809,367, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claim 1 recites electrically conductive rails and a mounting bracket, depicted in FIG. 87B and discussed in paragraphs [00381]-[00385] of the application-as-filed. These features were not disclosed in the parent application. Accordingly, claims 1-19 are not entitled to the benefit of the prior application.

Allowable Subject Matter
Claims 1 - 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Several of the features of independent claim 1 were known in the art, as evidenced by Kalouche (U.S. PG Pub. No. 2021/0032031) which discloses a plurality of devices (e.g., “robot 200”) configured to be installed in a mounting fixture of a store, wherein said mounting fixture comprises two or more rails (e.g., “rails 122, 124”) into or onto which components (e.g., “robot 200”) may be mounted at ¶¶ [0064], [0071] - [0072] and FIGS. 7A, 7B; ¶¶ [0089]-[0090] and FIG. 10; see, also, ¶¶ [0079]-[0080] and FIG. 9A:

    PNG
    media_image1.png
    404
    673
    media_image1.png
    Greyscale

Kalouche discloses each rail of said two or more rails (e.g., “rails 122, 124”) comprises an electrically conductive material at ¶¶ [0071]-[0072](“[E]ach one of the rails 122, 124, 125 forming grid 126 may be extruded or otherwise formed from a highly conductive metal such as aluminum”); ¶¶ [0089]-[0090].
Kalouche discloses that each device (e.g., “robot 200”) of said plurality of devices comprises one or more sensors (e.g., “sensors 262”) and actuators (e.g., “gear drive actuator”, “belt drive actuator”, “motor 218”) at ¶¶ [0079], [0084], [0089]-[0090].
Kalouche discloses a first mounting attachment (e.g., “wheels”) configured to couple electrically to a first rail of said two or more rails, and a second mounting attachment configured to couple electrically to a second rail of said two or more rails at ¶¶ [0071](“[T]he wheels, or conductive brushes (e.g., contact elements), of the robot will complete the circuit”), [0090](“The mobility assembly 204, or body 202, of manipulator robot 200 may further include one or more electrical brushes or conductive elements 221 (shown in FIG. 14B) to engage the inner drive surfaces 136a, 136b of grid 126 and transfer the charge from the grid to a relatively small onboard battery or super/ultra-capacitor, and in turn, to the drive motor or gear drive actuator. As a result, robot 200 may charge its battery or super/ultra-capacitor while robot 200 traverses grid 126”) and FIG. 14B:

    PNG
    media_image2.png
    184
    319
    media_image2.png
    Greyscale

Kalouche discloses a circuit coupled electrically to said first mounting attachment (e.g., “wheels”) and to said second mounting attachment at ¶¶ [0071](“[T]he wheels, or conductive brushes (e.g., contact elements), of the robot will complete the circuit”), [0090].
Kalouche further discloses that said circuit comprises a device processor (e.g., “computer 103”) coupled (via a communication interface) to said one or more (e.g., “sensors 262”) and actuators (e.g., “gear drive actuator”, “belt drive actuator”, “motor 218”) actuators at ¶ [0079](“[M]anipulator robot 200 includes a vehicle body 202, a mobility assembly 204 configured to guide movement of the vehicle body along rails 122, 124, 125 and a picking arm 206. Manipulator robot 200 also includes a communication interface to send and receive data between the manipulator robot and central computer 103… The data may include information 
Kalouche discloses a power reception circuit (e.g., “onboard battery or super/ultra-capacitor”) coupled electrically to said first mounting attachment (e.g., “wheels”), to said second mounting attachment, and configured to obtain power from an electrical signal carried between said first rail and said second rail at ¶ [0090]. But, Kalouche does not disclose the power reception circuit (e.g., “onboard battery or super/ultra-capacitor”) is coupled electrically to said device processor. Nor does Kalouche disclose transmitting said power to said device processor. 
Kalouche discloses a data transceiver circuit (“communication interface”) at ¶ [0079](“ Manipulator robot 200 also includes a communication interface to send and receive data between the manipulator robot and central computer 103”). But, Kalouche does not disclose the transceiver circuit is coupled electrically to said device processor or that it is configured to receive data from the electrical signal carried between said first rail and said second rail.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668